NO. 12-19-00112-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE INTEREST OF                                           §   APPEAL FROM THE 124TH

 N.V.R., D.A.R., & J.T.R,                                     §   JUDICIAL DISTRICT COURT

 CHILDREN                                                     §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, William A. Runnels, acting pro se, filed a motion to dismiss this appeal. No
decision has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-19-00112-CV


               IN THE INTEREST OF N.V.R., D.A.R., & J.T.R, CHILDREN


                                Appeal from the 124th District Court
                         of Gregg County, Texas (Tr.Ct.No. 2007-2400-B)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.